DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendments
Claims 21-28 are canceled. Claims 1-20 are currently pending.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 10-13 & 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata (US 2019/0081353 A1).
Regarding claims 1-4 & 10, Iwata teaches a composite ([0026]) comprising:			inorganic ionically conductive particles such as sulfide glass particles ([0063]-[0064]);		an organic phase comprising a non-polar polymer binder having a molecular weight of preferably at least 100 kg/mol and comprising a backbone such as polyvinylidene difluoride (PVDF) or styrene-butadiene-rubber (SBR) modified with a functional group ([0074]-[0076]), wherein polar functional groups such as hydroxyl or carboxyl groups are given for improved adhesion ([0045]-[0046]).										While Iwata is silent as to an amount of the functional group to be included being between 0.1 and 5 wt% of the polymer binder, Iwata teaches the functional group affecting the adhesion performance of the polymer binder ([0075]). As such, it would have been obvious to one of ordinary skill in the art to determine the optimal amount of the functional group in view of optimizing the adhesive performance of the polymer binder. “[A]fter KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B).
Regarding claims 11, Iwata teaches the composite of claim 1 but is silent as to the composite having an elongation break of at least 10%. However, modified Iwata teaches the same composition as claimed in claim 1. Accordingly, modified Iwata’s composite would be expected to similarly possess the claimed properties (i.e an elongation break of at least 10%) “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
Regarding claims 12-13 & 15-17, Iwata teaches a slurry comprising:				a solvent such as toluene ([0065]-[0070]) which has a tabulated polarity index of 2.4 obtained from the literature, for instance in L.R. Snyder, “Classification of the Solvent Properties of Common Liquids”, Journal of Chromatography, 92 (1978) 223-234);					a non-polar polymer binder having a molecular weight of preferably at least 100 kg/mol and comprising a backbone such as styrene-butadiene-rubber (SBR) modified with functional groups ([0074]-[0076]), wherein polar functional groups such as hydroxyl or carboxyl groups are given for improved adhesion ([0045]-[0046]); and 								ionically conductive sulfidic particles suspended in the solvent ([0063]-[0064] & [0083]).		While Iwata is silent as to an amount of the functional group to be included being between 0.1 and 5 wt% of the polymer binder, Iwata teaches the functional group affecting the adhesion performance of the polymer binder ([0075]). As such, it would have been obvious to one of ordinary skill in the art to determine the optimal amount of the functional group in view of optimizing the adhesive performance of the polymer binder. “[A]fter KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B).	
	
Claims 5-6, 8, 18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata (US 2019/0081353 A1) in view of Oshima (US 2022/0077493 A1).
Regarding claim 5 & 18, Iwata respectively teaches the composite of claim 1 and the slurry of claim 12 but is silent as to the polymer binder comprising a SEBS modified with maleic anhydride (SEBS-gMA). 											Oshima teaches a composite including inorganic ionically conductive particles and a polymer binder comprising SEBS with a modification group such as maleic anhydride ([0110]-[0114] & [0191]).												It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use SEBS-gMA as the polymer binder in Iwata’s composite in order to provide a polymer binder having high electrochemical stability, high polarity and high binding strength while enhancing cycle performance of the battery; without reducing the ionic conductivity of the sulfide particles and thus reducing the charge-discharge efficiency of the battery as taught by Oshima ([0104], [0112] & [0114]).
Regarding claim 6, 8 & 20, Iwata as modified by Oshima teaches the composite of claim 1. Oshima further teaches the composite including a mixture of unmodified SEBS and SEBS-gMA ([0115] & [0191]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Iwata (US 2019/0081353 A1) in view of Watanabe (US 2020/0099104 A1).
Regarding claim 9, Iwata teaches the composite of claim 1 but is silent as to the inorganic ionically conductive particles comprising argyrodite particles.						Watanabe teaches a composite including inorganic ionically conductive particles; and an organic phase comprising polymer binder, wherein the inorganic ionically conductive particles comprise sulfidic particles and/or argyrodite particles such as Li7-xPS6-xClx ([0076]-[0078]).		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to include either one of sulfidic particles and argyrodite particles such as Li7-xPS6-xClx as art-recognized equivalents for inorganic ionically conductive components of a solid electrolyte layer in a battery as taught by Watanabe ([0077]). It should be noted that the composites of Iwata described above can be used as solid-state electrolytes for batteries ([0131]). “In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)”. See MPEP 2144.06 II.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Iwata (US 2019/0081353 A1) in view of Minaminda (US 2020/0203696 A1).
Regarding claim 14, Iwata teaches the slurry of claim 12 but is silent as to the solvent being halogenated and having a polarity index of higher than 3.5.				Minamida teaches a composite ([0053]) comprising inorganic ionically conductive particles such as sulfide glass particles ([0054]-[0056]), a rubber-based resin including styrene- butadiene resins or the like ([0070]-[0073]) suspended in an organic solvent comprising a hydrocarbon-based solvents such as toluene and xylene as well as halogenated solvents such as chloroform ([0110]).								It would have been obvious to one of ordinary skill in the art to substitute the hydrocarbon-based solvent (i.e toluene) described in Iwata with a halogenated solvent such as chloroform as art-recognized equivalents for the same intended purpose (i.e dispersing an inorganic electrolyte and polymer binder to prepare a battery separator). “In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)”. See MPEP 2144.06. Furthermore, chloroform has tabulated polarity index of 4.1 which can be readily obtained from the literature, for instance in L.R. Snyder, “Classification of the Solvent Properties of Common Liquids”, Journal of Chromatography, 92 (1978) 223-234).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 & 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 17/292,290 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of the copending Application constitutes a further limited embodiment of the subject matter recited in instant claims 1-4 & 7.
Claims 8, 9, 10, 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable respectively over claims, 8, 9, 10, 11 of copending Application No. 17/292,290 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 8-11 of the copending Application constitutes further limited embodiments of the subject matter recited in instant claims 8-11.
Claims 12, 15-17 & 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 17/292,290 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 of the copending Application constitutes a further limited embodiment the subject matter recited in instant claims 12, 16-17 & 19.
Claims 13 & 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable respectively over claims 48 & 49 of copending Application No. 17/292,290 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 48 & 49 of the copending Application constitutes a further limited embodiment the subject matter recited in instant claims 13 & 14.
Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable respectively over claims 20 of copending Application No. 17/292,290 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the copending Application constitutes a further limited embodiments of the subject matter recited in instant claim 20.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727